Citation Nr: 0114760	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, claimed as a residual of exposure to 
Agent Orange.  

2. Entitlement to service connection for the cause of the 
veteran's death, claimed as a residual of exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1954 to November 
1974, including service in the Republic of Vietnam.  
According to the death certificate, he died at age 56 on 
March [redacted], 1988 of adenocarcinoma of the duodenum.

Review of the record indicates that service connection for 
the cause of the veteran's death was denied by the RO in a 
March 1988 rating decision on the basis that such was not 
present during service or within the presumptive period.  
Although the appellant was advised of the decision and her 
appellate rights, no notice of disagreement was received.  In 
a rating decision of May 1997, the RO denied service 
connection for the cause of the veteran's death, claimed as a 
residual of exposure to Agent Orange.  The appellant was 
informed of this decision by letter dated in May 1997, but 
she failed to submit a timely notice of disagreement with 
this rating action which subsequently became final.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
that determined that new and material evidence had not been 
presented to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The RO 
later, in the statement of the case, found that the claim was 
reopened on the basis of new and material evidence, but held 
that it was not well-grounded.  The case is now before the 
Board for appellate consideration at this time.  In this 
regard, the Board notes that in Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  For that reason, the Board 
has listed the issues as they appear on the preceding page.  


FINDINGS OF FACT

1.  By decisions of March 1988 and May 1997, entitlement to 
service connection for the cause of the veteran's death was 
denied.

2.  Although notified of those decisions, and her appellate 
rights, no timely notice of disagreement was filed.

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death 
has been associated with the claims folder since the May 1997 
RO decision.


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the appellant's claim for service connection for 
the cause of the veteran's death.  
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's fatal cancer of the 
stomach was caused by his exposure to Agent Orange during his 
military service in Vietnam and that service connection for 
the cause of the veteran's death is therefore warranted.  

In order for service connection for the cause of the 
veteran's death to be warranted, the evidence must 
demonstrate that a service connected disability either caused 
or contributed substantially and materially to the veteran's 
death.  For a service connected disability to be the cause of 
the veteran's death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather a 
causal connection must be shown.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

In order for service connection for the cause of the 
veteran's death to be warranted, the evidence must 
demonstrate that a service connected disability either caused 
or contributed substantially and materially to the veteran's 
death.  For a service connected disability to be the cause of 
the veteran's death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather a 
causal connection must be shown.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

According to the veteran's death certificate, he died on 
March [redacted], 1988, at the age of 56.  His death was the result 
of adenocarcinoma of the duodenum.  The certificate of death 
does not indicate whether or not an autopsy was performed.  
During his lifetime the veteran was service connected for 
bilateral defective hearing which was evaluated as 
noncompensably disabling.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
will be presumed for stomach cancer if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (2000).  Service connection may be 
granted for disability diagnosed after service when the 
evidence establishes that the disorder had its onset during 
service.  38 C.F.R. § 3.303(d) (2000).  

In the case of a veteran who, during active military, naval, 
or air service served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
(2000) shall be presumed to have been exposed to a herbicide 
agent, unless affirmative evidence establishes that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may 
be presumed for residuals of exposure to Agent Orange by 
showing two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam War era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. 
App. At 168 (1999); Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  Service connection for residuals of Agent Orange 
exposure also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock, supra; see also Combee v. Brown, 34 
F.3d at 1044 (1994), citing 38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 1113(b), 1116.  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.  Manio 
v. Derwinski, 1 Vet. App. 144 (1991).  

On the veteran's September 1954 examination prior to service 
enlistment, no pertinent abnormalities were demonstrated on 
clinical evaluation.  Review of the service medical records 
reveal that the veteran was seen in February 1958 with 
complaints of nausea, gas, and dry heaves of a month's 
duration.  He also complained of constipation of two days' 
duration.  The diagnoses were indigestion and gas.  

The veteran was hospitalized at a military facility in April 
1958 for the treatment of cramps, diarrhea, and abdominal 
pain.  An upper gastrointestinal series performed during the 
hospitalization revealed normal findings in the stomach.  The 
discharge diagnosis was enteritis.  The veteran was placed on 
a limited physical profile because of this disability.  

The veteran was again seen in January 1959 with what were 
described as typical irritable bowel complaints.  He was seen 
later in January 1963 with complaints regarding pain in the 
epigastrium.  The assessment at that time was gastritis.  
After he was seen three days later for similar complaints, 
the assessment was possible duodenal ulcer disease.  The 
veteran received treatment in July 1969 for diarrhea shortly 
after his return from Vietnam.   The veteran was noted to 
give a history of irritable bowel syndrome and epigastric 
distress.  After evaluation, the assessments included hiatal 
hernia, irritable bowel syndrome, and rule out 
gastroenteritis.  

On the veteran's July 1974 examination prior to service 
discharge, no pertinent findings were noted on clinical 
evaluation.  The veteran complained of frequent episodes of 
indigestion.  He said that he had had such episodes on an 
intermittent basis over the previous 15 years.  

The veteran was hospitalized at a military facility from 
early September to mid December 1984.  On admission, it was 
reported that the veteran gave a history of epigastric pain 
of two weeks' duration.  The pain was said to be relieved by 
antacids and was reported to radiate into the retrosternal 
area.  The veteran was said to have had anorexia over the 
previous month with a ten-pound weight loss.  During the 
hospitalization an endoscopic examination and other tests 
showed a large circumferential duodenal mass.  This mass was 
then biopsied and found to be positive for adenocarcinoma.  
In the course of this hospitalization the veteran underwent a 
Whipple's Procedure with cholecystectomy, vagotomy, and end-
to-end pancreaticojejunostomy.  The final diagnoses included 
duodenal carcinoma with pathology studies showing a well-
differentiated papillary adenocarcinoma.  

The veteran was seen as an outpatient at a military hospital 
in August 1987 with complaints of constipation and abdominal 
pain of one weeks duration.  He was thereafter hospitalized 
at this facility from late August to late November 1987 for 
the treatment of abdominal symptoms.  An upper 
gastrointestinal series showed a Whipple configuration with a 
large extrinsic lower abdominal mass displacing small bowel 
loops.  A biopsy revealed adenocarcinoma.  The veteran then 
underwent an exploratory laparotomy that determined that the 
abdominal mass was unresectionable.  He then underwent 
palliative radiation treatment.  It was reported that the 
veteran was to be transferred to a VA facility for further 
treatment.  It was also noted that the veteran was to be 
worked up at a private hospital, the Cape Fear Valley Medical 
Center, in December 1987 for evaluation to determine possible 
further treatment.

Evidence submitted since the last final denial of the 
appellant's claim for service connection for the cause of the 
veteran's death consists of arguments advanced by her, along 
with information concerning the presumptive provisions of 
Agent Orange regulations, including various disabilities 
which are linked to Agent Orange, such as soft tissue 
sarcomas.  Resolving any doubt in the appellant's favor, the 
Board will not disturb the finding of the RO that she has 
presented evidence which may be viewed as so significant that 
it must be considered in order to fairly decide the merits of 
this claim.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the veteran's death is 
reopened.  To this extent, the appeal is allowed.  


REMAND

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death claimed as due to 
exposure to Agent Orange currently certified for appeal in 
this case must also be remanded to the RO so that it can 
again adjudicate this issue in light of this recent statutory 
provision.  

The RO has not had the opportunity to develop this case under 
the mandates of VCAA and, as reflected below, there are 
various avenues of further development which should be 
explored in order to ensure compliance with VA's duty to 
assist.  

Firstly, the appellant should be notified of what evidence is 
necessary in order to establish her claim for service 
connection for the cause of the veteran's death, to include 
the submission of a medical nexus opinion linking 
adenocarcinoma of the duodenum to gastrointestinal or other 
disability in service or to his exposure to Agent Orange.  

Secondly, she should be requested provide information 
concerning any pertinent treatment the veteran may have 
received after military service, VA, private or through 
military facilities, so that relevant records can be secured.  

In this regard, the Board notes that no VA clinical records 
reflecting hospitalization subsequent late November 1987 are 
in the claims folder.  Moreover, there are no clinical 
records from the Cape Fear Valley Medical Center reflecting 
any treatment or evaluation at this facility in December 
1987.  Records of such treatment by the VA and from a private 
facility in December 1987 would be relevant to the 
appellant's claim for service connection for the cause of the 
veteran's death and should be obtained.   In addition, it is 
noted on the veteran's death certificate that he expired in 
March 1988 at a private care facility, the Kingsdale Manor 
Nursing Home.  Any treatment records from this facility would 
also be relevant to the appellant's claim for service 
connection for the veteran's death.   Such records should 
also be obtained prior to further appellate consideration of 
this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Board also notes that the veteran's death certificate 
does not reveal whether or not an autopsy was performed.  
This matter should be clarified, and a copy of such report, 
if made, obtained prior to further appellate consideration.  

Finally, the service representative maintains that some of 
the veteran's service medical records may be missing; 
attention in this regard is directed to his presentation on 
the appellant's behalf.

Accordingly, the claim is REMANDED for the following actions:

1. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  In this regard 
the RO should contact the claimant and 
inform her of the VA's heightened duty 
to assist her in the development of 
her claim for service connection for 
the cause of the veteran's death under 
the Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to her claim, to 
include the necessary medical opinions 
linking the veteran's death to 
military service, or exposure to Agent 
Orange therein.  

2. The RO should ensure that all of the 
veteran's service medical records have 
been obtained for inclusion in the 
claims folder.

3. The RO should also contact the 
appellant and ask her to provide, to 
the extent possible, the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, both VA and non VA, who 
treated the veteran at any time 
following his discharge from service 
for gastrointestinal complaints.  When 
the appellant responds and provides 
any necessary authorizations, the 
named health care providers should be 
asked to provide copies of all 
clinical records documenting their 
treatment for these disorders, that 
are not already in the claims folder.  
(These records should include all 
pertinent records from the VA Medical 
Center in Fayetteville, North 
Carolina, the Cape Fear Valley Medical 
Center, and the Kingsdale Manor 
Nursing Home.)  

4. The RO should ascertain whether the 
veteran underwent an autopsy and, if 
so, a copy of the autopsy report 
should be obtained and associated with 
the claims folder.  

5. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

6. Then the RO should again adjudicate 
the issue of entitlement to service 
connection for the cause of the 
veteran's death based on a de novo 
review of all the evidence.  If this 
benefit remains denied, the appellant 
and her representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further appellant 
consideration, if otherwise 
appropriate.  

No action is required of the appellant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


